DETAILED ACTION
The amendment filed December 24, 2021 has been entered.
Claims 1-19 are pending, and claims 10-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
202, 206, 210, 211, 215, 220
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the “equipment-side coolant circuit”, “first coolant in flow and out flow compartment”, “first coolant in-flow and out-flow valve”, “second coolant in-flow and out-flow compartment”, “second coolant in-flow and out-flow valve”, “coolant supply source”, and “heat transfer element” in claim 1, 
the “closed loop coolant circuit” in claim 2,
the “open loop coolant circuit” in claim 3,
the “rack mounted closed loop coolant distribution unit” and “open loop coolant distribution unit” in claim 5, and
the “first heat transfer element configured to stack beneath or above the electronic system”, “second heat transfer element coupled to one or more corresponding heat generating components of the electronic system, and configured to physically contact the liquid-cooled cooling structure”, and “third heat transfer element operatively coupled to the second heat transfer element” in claim 19 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood:
The reference numerals in the elected species of Figure 2 which are not disclosed in the specification.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  There is no basis for “a synthetic fluid” in claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “an equipment coolant circuit comprising: a first coolant in flow and out flow compartment …;
a second coolant in flow and out flow compartment …; is indefinite, since claim 3 recites “the second coolant in flow and out valves in fluid communication with the coolant supply source are comprised in an open loop coolant circuit.”  In effect, the “second coolant in flow and out flow compartment” is not part of the “equipment coolant circuit” or is undefined with respect thereto.
Regarding claim 19, the recitation “each heat transfer element physically engages the liquid-cooled cooling structure” in lines 9-10 is indefinite, since the “liquid-cooled cooling structure comprising a first heat transfer element” in line 3 is recited.  In effect, it is unclear how the “heat transfer element” which is already part of the “liquid-cooled cooling structure” can further “engage with the liquid-cooled cooling structure.”
Similarly, the recitation “each heat transfer element provides a thermal transport path from the one or more heat generating components of the electronic system to the liquid-cooled cooling structure” in lines 10-13 is indefinite, since the “liquid-cooled cooling structure comprising a first heat transfer element” in line 3 is recited.  In effect, it is unclear how the “(first) heat transfer element” which is already part of the “liquid-cooled cooling structure” can further “provide a thermal transport path with the liquid-cooled cooling structure.”
beneath or above the electronic system” in lines 10-14 is indefinite, since the location of the “second heat transfer element” has not been previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ippoushi et al. (8,061,412).
Figure 4 (annotated, next page) discloses a cooling apparatus for facilitating cooling of an electronic system 11, the cooling apparatus comprising:
	a liquid-cooled cooling structure 20 comprising a first heat transfer element 7 configured to stack above the electronic system 11, the liquid-cooled cooling structure 20 comprising a thermally conductive material (i.e. similar to liquid-cooled cooling structure 3 in Figure 2, column 7, lines 56-60) and comprising at least one coolant-carrying channel 9 extending there through;
(Note the annotated drawing differs from the previous Office action)


    PNG
    media_image1.png
    564
    1027
    media_image1.png
    Greyscale


a second heat transfer element 7 coupled to one heat generating component of the electronic system 11, and configured to physically contact the liquid-cooled cooling structure 20, wherein each heat transfer element 7 physically engages the liquid-cooled cooling structure 20, and wherein each heat transfer element 7 provides a thermal transport path from the one heat generating component of the electronic system 11 to the liquid-cooled cooling structure 20 stacked beneath or above the electronic system 11; and 
a third heat transfer element 3 operatively coupled to the first heat transfer element 7, comprising a thermally conductive material (column 7, lines 56-60) and at least one coolant carrying channel 5 extending there through.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claim(s) 1-5 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippoushi et al. (8,061,412) in view of Chrysler et al. (6,034,872).
	Ippoushi et al. (annotated Figure 4, page 7) discloses a heat exchange apparatus comprising:
	an equipment-side coolant circuit (column 4, lines 33-39) comprising:
a first coolant in flow and out flow compartment and comprising a corresponding first coolant in-flow and out-flow valve in fluid communication with the equipment side coolant circuit;
	a second coolant in-flow and out-flow compartment 3 operatively coupled to the first coolant in flow and out flow compartment and comprising a corresponding second coolant in-flow and out-flow valve 1, 4 in fluid communication with a coolant supply source (column 4, lines 56-58);
	wherein the first coolant in flow and out flow compartment is calibrated to receive hot coolant via the first coolant in-flow valve from a heat transfer element (i.e. heat dissipater in column 4, lines 33-39) comprised in the equipment side coolant circuit coupled to a heat generating source 11 and in fluid communication with the first coolant in-flow valve, and the first coolant out-flow valve is calibrated to return the coolant to the heat transfer element comprised in the equipment side coolant circuit; and
	wherein the second coolant in-flow and out-flow compartment 3 is calibrated to receive cold coolant from the coolant supply source via the second coolant in-flow valve 1 and to return the received cold coolant to the coolant supply source via the second coolant out-flow valve 4;
first coolant in flow and out flow compartment and the second coolant in-flow and out-flow compartment 3 having separate circuits.
	Chrysler et al. (Figures 1-2 and 9) discloses a heat exchange apparatus 150 comprising:
	an equipment-side coolant circuit A comprising:
	a first coolant in flow and out flow compartment 305 comprising a corresponding first coolant in-flow and out-flow valve 301, 303 in fluid communication with the equipment side coolant circuit A;
	a second coolant in-flow and out-flow compartment 306 operatively coupled to the first coolant in-flow and out-flow compartment 305 and comprising a corresponding second coolant in-flow and out-flow valve 302, 304 in fluid communication with a second circuit B;
wherein the first coolant in-flow compartment 305 is coupled to a heat generating source 150; and
	wherein the first coolant in flow and out flow compartment 305 and the second coolant in-flow and out-flow compartment 306 have separate cooling circuits A, B for the purpose of providing redundancy for safety and reliability (column 1, lines 10-14).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Ippoushi et al. the first coolant in flow and out flow compartment and the second coolant in-flow and out-flow compartment have separate cooling circuits for the purpose of providing redundancy for safety and reliability as recognized by Chrysler et al..
Regarding claim 2, Ippoushi et al. (column 4, lines 33-39) discloses the equipment-side coolant circuit is a closed loop coolant circuit.

Regarding claim 4, it would have been obvious to one of ordinary skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In this instance, there are only two possible solutions of the first coolant in-flow and out-flow direction relative to the second coolant in-flow and out-flow direction:
1)	the flow directions are the same; or
2)	the flow directions are opposite.
Therefore, one of ordinary skill in the art would employ the first coolant in-flow and out-flow direction opposite to the second coolant in-flow and out-flow direction to achieve a desired heat transfer.
	Regarding claim 5, as applied to claims 2-3 above, the claim limitations are met.
Further, Chrysler et al. discloses the heat exchange apparatus 151 is a rack mounted module (column 4, lines 35-37).

	Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippoushi et al. (8,061,412) in view of Chrysler et al. (6,034,872) as applied to claim(s) 1-5 and 
 above, and further in view of Chu et al. (7,270,174).
	The combined teachings of Ippoushi et al. and Chrysler et al. further discloses a control system comprising a means for detecting a leakage fault (Chrysler et al., column 4, lines 18-21); 
but does not disclose the control system comprising:

	based on detected faults the control system is configured to generate an alarm signal responsive to a rate of change in the volume of liquid coolant in a coolant reservoir being above a predefined threshold value.
	Chu et al. (Figure 1) discloses an equipment-side coolant circuit 100 comprising
a heat exchange apparatus (not shown) within computer rack 130 having heat generating sources therein;
	a first coolant in-flow and out-flow valve 122, 123 in fluid communication with the equipment side coolant circuit 100; and
a control system (Figure 6) comprising a sensor arrangement 510 configured to measure a rate of change of liquid coolant volume 635 in each of the compartments, wherein measurements measured by the sensor arrangement 510 are monitored by the control system to detect faults; and
	based on detected faults the control system is configured to generate an alarm signal 679 responsive to a rate of change in the volume 635 of liquid coolant in a coolant reservoir 113 being above a predefined threshold value for the purpose of determining a leakage condition.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Ippoushi et al. and Chrysler et al. a control system comprising a sensor arrangement and configured to generate an alarm signal for the purpose of determining a leakage condition as recognized by Chu et al..
first coolant in-flow and out-flow compartment contains a fluid 9.
Regarding claim 9, Figure 4 (annotated, page 7) of Ippoushi et al. (column 4, lines 56-58) discloses the second coolant in-flow and out-flow compartment 3 contains water inherently pumped from a proximal naturally available source.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippoushi et al. (8,061,412) in view of Chrysler et al. (6,034,872) and Chu et al. (7,270,174) as applied to claim(s) 6 and 8-9 above, and further in view of Gutfeldt et al. (5,871,042).
	The combined teachings of Ippoushi et al., Chrysler et al. and Chu et al. lacks based on the detected faults derived from the change of liquid coolant volume, the control system causes a negative pressure to be created in the equipment-side coolant circuit, and the first and second coolant in-flow and out-flow compartments to eliminate any spillage of liquid coolant.
	Gutfeldt et al. (Figure 1) discloses a heat exchange apparatus comprising:
	an equipment-side coolant circuit (column 2, line 58 to column 3, line 6) configured for fluid communication with the heat exchange apparatus;
	a coolant in flow and out flow compartment 12 comprising a corresponding coolant in-flow and out-flow valve 16, 18 in fluid communication with the equipment side coolant circuit; and
based on the detected faults (i.e. differential pressure similar to sensor 510 of Chu et al., column 3, lines 14-18) derived from the change of liquid coolant volume as taught by Chu et al., the control system causes a negative pressure to be created in the equipment-side coolant circuit (column 3, lines 18-22), and the coolant in-flow and out-flow compartments to eliminate any 
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Ippoushi et al., Chrysler et al. and Chu et al. based on the detected faults, the control system causes a negative pressure to be created in the equipment-side coolant circuit for the purpose of protecting the electrical equipment against damage from coolant leakage as recognized by Gutfeldt et al..

Response to Arguments
The objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) and the objection to the disclosure under 37 CFR 1.71 are maintained.  The proposed amendment to the specification does not overcome the drawing deficiencies as indicated with respect to claims 1-3 and 5.
The proposed amendment to the specification filed on December 24, 2021 has not been entered, since the amended paragraph numbers do not correspond to the originally filed specification.  It appears reference is made with respect to paragraphs from the Patent Application Publication.
The rejection of claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained.  Counsel offers no argument.
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s remarks with respect to claim 19 are not commensurate in scope with the claim.  No structural relationship between the “first heat transfer element” and the “second heat transfer element” is recited in the claim as alleged by Counsel.  Figure 4 of Ippoushi et al. first heat transfer element 7,” since they share a common coolant.
Counsel’s remarks with respect to claim 1 are misplaced.  As stated in the ground of rejection, Ippoushi et al. discloses “a coolant supply source (column 4, lines 56-58).”  The citation is specifically located to describe the reading of the “coolant supply source.”  However, as acknowledged by Counsel (page 13, lines 8-9), the coolant in-flow and out-flow paths sandwich the heat source, which is read as “a second coolant in-flow and out-flow compartment 3 operatively coupled to the first coolant in flow and out flow compartment.”  The sandwiching of the heat source in Ippoushi et al. implies the two structures are operatively coupled.  Contrary to Counsel’s remarks, the claim does not recite “operative coupling so that the second coolant carrying circuit transfers heat away from the first coolant carrying circuit to enable continued operation.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763